Citation Nr: 1515217	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-39 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot skin disability.

2.  Entitlement to service connection for a bilateral lower leg skin disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board previously remanded the claims for additional development in July 2014.

The issues of entitlement to service connection for onychomycosis of the bilateral feet and entitlement to service connection for bilateral lower leg hyperkeratotic lichen planus has been recharacterized to better reflect the evidence and the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).

While the Veteran submitted a statement in June 2014 requesting that all issues on appeal be cancelled, he did not file his withdrawal in the correct place, as his appeals had already been certified and his claims files transferred to the Board in June 2013.  See 38 C.F.R. § 20.204(b)(2)-(3) (2014); June 2013 Form VA 8.  However, as noted in the Board's prior remand, the Veteran did not appear for his scheduled videoconference hearing without good cause and has not requested an additional hearing; therefore, his request for a hearing was, in fact, deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required to ensure the Veteran is given every possible consideration.  The record does not appear to contain information sufficient to make a decision on the claims.  

Regarding the bilateral feet, the Veteran's private treatment records reveal that he was being treated for tinea pedis, for which he contends he was treated in-service, on September 14, 2009, five days after his September 2009 Claim was received; however, no VA examiner noted this diagnosis.  See September 2009 Dr. Herman Treatment Records; July 2010 VA Dermatology Treatment Records (diagnosing tinea pedis and onychomycosis).  The Veteran's diagnosis of tinea pedis is relevant because his initial claim was for "jungle rash," and exposure to herbicides has been conceded.

Regarding the bilateral lower legs, the record contains conflicting medical evidence regarding whether any skin disability of the bilateral lower legs is etiologically related to his service-connected diabetes mellitus.  See March 2011 VA Diabetes Mellitus Examination (assessing skin problem on legs and toenails as diabetic skin symptoms but opining that they were not related to or worsened by diabetes mellitus because their onset was prior to the Veteran's diabetes mellitus diagnosis); August 2012 VA Examination (noting 2007 onset of skin condition was deemed to be a complication of diabetes mellitus, related to diabetes mellitus onset).  But see November 2014 VA Diabetes Mellitus Examination (finding no complications of diabetes mellitus and no conditions due to or aggravated by diabetes mellitus).

Further, it is unclear whether the Veteran's hyperkeratotic lichen planus is the same as chronic dermatitis, or eczema, or excoriated neurodermatitis.  See July 2010 VA Dermatology Treatment Records (diagnosing excoriated neurodermatitis on legs); August 2012 VA Skin Diseases Examination (indicating the Veteran has never had dermatitis or eczema or any papulosquamous skin disorders).  But see August 2014 VA Skin Diseases Examination (indicating the Veteran has had papulosquamous skin disorders, including lichen planus).  The record also appears to contain conflicting evidence regarding the etiology of his hyperkeratotic lichen planus.  See March 2012 VA Dermatology Treatment Records (reporting legs itching since the 1970s); March 2012 VA Mental Health Treatment Records (noting the Veteran's lesions on bilateral legs appear like venous insufficiency lesions).

In addition, the VA examinations of record appear to differ in the reported onset of the Veteran's diabetes mellitus.  See August 2012 VA Examination (noting onset of skin condition at the same time as onset of diabetes mellitus in 2007).  But see November 2014 VA Diabetes Mellitus Examination (reporting that diabetes mellitus was diagnosed in April 2012); March 2012 William Beaumont Army Medical Center Treatment Records (diagnosing diabetes mellitus, type II).  This inconsistency is relevant because several VA examiners provided medical explanations that turn on the date of the onset of the Veteran's diabetes mellitus and, as noted above, there is evidence that suggests the Veteran may have a bilateral lower leg skin disability that is a complication of his diabetes mellitus.

The Veteran also now contends that his skin disabilities of the bilateral lower legs and bilateral feet may be the result of in-service treatment for malaria.  The record does not appear to contain a medical nexus opinion regarding this theory of entitlement, and the Board lacks the medical expertise to determine the etiology of any skin disability.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). 

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding records, including from VA, Dr. Herman, Dr. Zuniga, William Beaumont Army Medical Center dated since September 2009.

2. Schedule the Veteran for an examination by an appropriate examiner regarding the nature and etiology of any bilateral foot or bilateral lower leg skin disabilities in existence at any point since the Veteran's September 9, 2009, claim.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record.  The examiner should review this Remand and the claims file, including private treatment records and examinations, and lay statements of record, and perform any indicated tests.   

The examiner should identify each skin disability of the bilateral feet and bilateral lower legs that the Veteran has had at any point since filing his claim on September 9, 2009.  

For each identified disability, the examiner should provide an opinion, based on evidence in the record, regarding:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral foot or bilateral lower leg skin disability present since the Veteran's September 2009 claim is etiologically related to his active service, including (i) herbicide exposure, (ii) treatment for a skin reaction, including in the field, in 1969, and (iii) treatment for malaria (see June 2014 Informal Hearing Presentation). 

(b) whether it is at least as likely as not that any bilateral foot or bilateral lower leg disability present since the Veteran's September 2009 claim is caused or chronically aggravated (i.e., worsened beyond its natural progression) by service-connected disability.

Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If any medical literature is used, please provide a citation.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms and his contentions regarding the etiology of his diagnoses.  

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




